        Case 1:19-cr-10080-NMG Document 1418 Filed 07/22/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                  )
UNITED STATES OF AMERICA                          )
                                                  )
                v.                                )   Criminal No.: 19-10080-NMG
                                                  )
 MANUEL HENRIQUEZ,                                )
                                                  )
                       Defendant                  )
                                                  )

         GOVERNMENT’S SUPPLEMENTAL SENTENCING MEMORANDUM

       The government respectfully submits this supplemental memorandum in advance of the

July 29, 2020 sentencing of defendant Manuel Henriquez. For the reasons set forth below, the

government respectfully revises its prior sentencing recommendation and now recommends a

sentence of imprisonment of five months, to be followed by two years of supervised release and a

fine of $150,000. The government also recommends that as a condition of supervised release

Henriquez should be required to perform 250 hours of community service. The government is

revising its recommendation to comport with sentences imposed by this Court on similarly situated

defendants and plea agreements the government has entered into pursuant to Fed. R. Crim. Pro.

11(c)(1)(C) with other defendants who have not yet been sentenced.

       The conduct that led to Henriquez’s conviction for conspiracy to commit mail and wire

fraud and honest services mail and wire fraud and conspiracy to commit money laundering is set

forth in the government’s initial sentencing memorandum, filed at Dkt. 816, as well as in the pre-

sentence report (“PSR”). In short, Henriquez, together with his wife, conspired with Singer to

cheat five times on college entrance exams. In addition, Henriquez directed his banker to send a

$400,000 purported donation to Singer’s Key Worldwide Foundation (“KWF”) charity that

facilitated the purported recruitment of Henriquez’s daughter by Georgetown tennis coach Gordon
         Case 1:19-cr-10080-NMG Document 1418 Filed 07/22/20 Page 2 of 3



Ernst.

         As the Court is aware, defendants Michelle Janavs, Douglas Hodge and Elizabeth and

Manuel Henriquez all pled guilty on the same day, October 21, 2019. The government filed a joint

sentencing memorandum on February 3, 2020 recommending sentences of 21 months for Janavs,

24 months for Hodge, 26 months for Elizabeth Henriquez, and 18 months for Manuel Henriquez.

See Dkt. 816 at 18. This Court imposed sentences of five months for Janavs, nine months for

Hodge, and seven months for Elizabeth Henriquez. In addition, since the filing of the joint

sentencing memorandum the government has entered into plea agreements pursuant to Fed. R.

Crim. Pro. 11(c)(1)(C) with defendants Lori Loughlin, Mossimo Giannulli and David Sidoo. In

those agreements, the parties agreed– subject to Court approval – to prison terms of two months

for Loughlin, five months for Giannulli, and three months for Sidoo.1

         Based on the sentences imposed by this Court, and the plea agreements entered into

subsequent to the joint sentencing memorandum, the government now recommends that the Court

sentence Henriquez to a term of five months in prison. Such a sentence recognizes the seriousness

of Henriquez’s criminal conduct, while avoiding unwarranted sentencing disparities with similarly

situated co-defendants.   While chief executive officer of Hercules Capital, a publicly traded

company, Henriquez, together with his wife, engaged Singer to cheat on more college entrance

exams than any other parent. And when Singer met with Henriquez and his wife at their home on

January 27, 2019, at the direction of investigators, Henriquez confirmed his understanding that

Singer facilitated cheating on his children’s exams, and that Singer took measures to ensure that

the cheating would go undiscovered. See PSR ¶ 74 (Henriquez acknowledged that his daughter’s




1
  On July 15, 2020, this Court accepted the parties’ binding plea agreement and sentenced Sidoo
to three months of imprisonment.


                                               2
          Case 1:19-cr-10080-NMG Document 1418 Filed 07/22/20 Page 3 of 3



scores were never increased more than 30%, which is why they had never “got anything pushed

back”).

          At the same time, Henriquez was a less active participant in the mechanics of the fraud

than his wife, Elizabeth. Henriquez is also less culpable than Hodge, who pursued the “side door”

bribery with Singer repeatedly, at multiple universities. Yet Henriquez is more culpable than

Sidoo or Loughlin, who pursued the scheme fewer times (Sidoo) or were less active in its execution

(Loughlin). In light of the foregoing, the government respectfully revises its recommendation to

five months of imprisonment.



                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney


                                              By:     /s/ Eric S. Rosen
                                                     ERIC S. ROSEN
                                                     JUSTIN D. O’CONNELL
                                                     LESLIE A. WRIGHT
                                                     KRISTEN A. KEARNEY
                                                     KARIN M. BELL
                                                     STEPHEN E. FRANK
Date: July 22, 2020                                  Assistant United States Attorneys



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document was served upon the attorney of
record for each other party by CM/ECF on July 22, 2020.

                                                     /s/ Eric S. Rosen
                                                     ERIC S. ROSEN




                                                 3
